DETAILED ACTION
This action is in response to the amendment filed 8/25/2022.  Claims 1-14 and 16-25 are pending.  Claims 1, 6-13 and 16-22 have been amended.  Claim 15 has been cancelled.  Claims 23-27 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment filed 8/25/2022:  Applicant has submitted replacement drawings, and the corresponding objections are withdrawn.  Applicant has amended the claims, and the corresponding 35 USC § 112 rejections have been withdrawn.  As Applicant has amended the claims, the corresponding rejections have been altered to address the amended language.
Response to Arguments
Applicant's arguments filed 8/25/2022 have been fully considered but they are not persuasive.
Applicant argues with regards to claim 1:  
	“Bitauld recites that "the smart contract contains the second public key used to identify the isolated processor 112, location information of the program approved/authorized by the smart contract and a hash value of the approved program." Bitauld, 1 36. In contrast, Applicant's claim 1 recites that a generated ledger entry includes a first cryptographic hash corresponding to a set of computer instructions to be validated, a second cryptographic hash corresponding to a runtime utility used to execute the computer instructions, an indicator of success indicating whether the set of computer instructions was successfully executed via the runtime utility, and data comprising the set of computer instructions. As seen from the above description, Bitauld does not.”
Examiner respectfully disagrees.  Bitauld [0035] specifically states “The smart contract may contain or indicate the code/program to be run on the isolated processor”. As such the combination of Ciscato, Reddy and Bitauld read upon the invention of claim 1.
All other arguments presented by Applicant either repeat or rely upon the issues addressed above, and are also not persuasive for the reasons given above.
Claim Objections
Claims 23 and 27 are objected to because of the following informalities, shown with suggested amendments:	Claim 23 l. 1 “[[the]]a trained neural network” as this is the first recitation; and	Claim 27 l. 4 “with [[an]] applications” for grammar.	Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 16-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ciscato et al. (US 2020/0076613 A1), published Mar. 5, 2020 in view of Reddy et al. (US 2019/0305957 A1), published Oct. 3, 2019, in view of Bitauld et al. (US 2020/0036519 A1), published Jan. 30, 2020.
As to claims 1, 9 and 11, Ciscato substantially discloses a system (Ciscato [0008]), method (Ciscato [0008]) and non-transitory computer-readable storage medium (Ciscato [0036]) for validating an execution of a set of computer instructions (Ciscato [Abstract]), comprising:	one or more processors (Ciscato Fig. 3 item 302; [0034] processing device); and	memory storing one or more programs (Ciscato Fig. 3 item 304 memory storing item 326 instructions), wherein the one or more programs are configured to be executable by the one or more processors (Ciscato [0035] processing device 302 executing instructions) to cause the system to:		receive a first cryptographic hash, the first cryptographic hash corresponding to the set of computer instructions (Ciscato [0029] code signature based on hash or cryptographic method performed on code; [0020]-[0022] package management system generates signature having MD5 checksum – MD5 is a widely used cryptographic hash function);		receive a second cryptographic hash, the second cryptographic hash corresponding to a runtime utility (Ciscato [0032] virtual machine signature – verification of virtual machines using signatures stored on blockchain; [0020]-[0022] package management system generates signature having MD5 checksum – MD5 is a widely used cryptographic hash function), wherein the runtime utility is configured to execute a set of computer instructions (Ciscato [0032] virtual machines – virtual machines are used to execute code);		generate a ledger entry comprising the first cryptographic hash, the second cryptographic hash (Ciscato [0023] blockchain interface of package management system initiates a transaction to store one or more calculated signatures on the blockchain); and		add the ledger entry to a blockchain ledger (Ciscato [0013] record package signatures as a record on a blockchain; [0014] as part of transaction), wherein the blockchain ledger is configured to receive the ledger entry from an authenticated node (Ciscato [0012] trusted peer systems implementing blockchain; Fig. 1 item 120 node of blockchain system 110; [0025]), the authenticated node being one of a plurality of authenticated nodes of a distributed network each configured to store a copy of at least some of the blockchain ledger (Ciscato [0012] trusted peer systems implementing blockchain; Fig. 1 item 120 node of blockchain system 110; [0025]).	Ciscato fails to explicitly disclose executing the unverified set of computer instructions using the unverified runtime utility to obtain a log file comprising an indicator of success indicating whether the set of computer instructions was successfully executed via the runtime utility; and the ledger entry comprising an indicator of success and data comprising the set of computer instructions.	However, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the execution code of Ciscato with the virtual machine of Ciscato, such that a deployment of execution code also contains a virtual machine required for execution of the code, and that both are verified as in Ciscato, as it would advantageously be more efficient to provision a deployment of both execution code and its virtual machine together rather than having separate deployments for each.	Ciscato fails to explicitly disclose obtaining a log file comprising an indicator of success indicating whether the set of computer instructions was successfully executed via the runtime utility; and the ledger entry comprising an indicator of success and data comprising the set of computer instructions.	Reddy describes execution of smart contracts configured to establish trustworthiness of code prior to execution.	With this in mind, Reddy discloses obtaining a log file comprising an indicator of success indicating whether the set of computer instructions was successfully executed via the runtime utility (Reddy [0055] output result of dynamic analysis test); and a ledger entry comprising an indicator of success (Reddy Fig. 8 item 138 showing block #4 “Tool: Veracode 9.2.1” shows “Result: All tests passed”; [0112] trust record on blockchain having hash of code analyzed includes result of analysis by application performing dynamic analysis of code; [0055] dynamic test performed by test application and result is output; [0115] test trust record can include hash digests of code of the software asset being tested and of the code of the test application).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the analysis blockchain records of Reddy with the integrity signature blockchain of Ciscato, such that lifecycle data (including data indicating test execution results) is stored on the blockchain, as it would advantageously prevent deployment or acceptance of software that does not meet the requirements of end users (i.e. release of an unstable program) (Reddy [0004]).	Ciscato and Reddy fail to explicitly disclose the ledger entry comprising data comprising the set of computer instructions.	Bitauld describes a method for trusted computing.	With this in mind, Bitauld discloses the ledger entry comprising data comprising the set of computer instructions (Bitauld [0035]-[0036] smart contract on blockchain comprises approved program).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the blockchain storage of software of Bitauld with the software supply-chain verification of Ciscato and Reddy, such that software for deployment (either execution code or virtual machine of Ciscato and Reddy) is provided via a blockchain (i.e. distributed ledger/database), as it would advantageously remove the dependency upon a single trusted entity for storage of trusted deployment of software.
As to claim 2, Ciscato, Reddy and Bitauld disclose the invention as claimed as described in claim 1, including wherein the one or more programs are configured to be executable by the one or more processors to cause the system to: 	receive data indicating a location of the set of computer instructions (Reddy Fig. 6 item 134; [0110] link to repository of code published on blockchain); and 	receive data indicating a location of the runtime utility (Reddy Fig. 6 item 134; [0110] link to repository of code published on blockchain; Ciscato and Reddy combined deployment of virtual machine an execution code shown in claim 1).
As to claim 3, Ciscato, Reddy and Bitauld disclose the invention as claimed as described in claim 2, including wherein the ledger entry comprises one or more of the data indicating the location of the set of computer instructions (Reddy Fig. 6 item 134; [0110] repository of code published on blockchain) and the data indicating the location of the runtime utility (Reddy Fig. 6 item 134; [0110] repository published on blockchain; Ciscato and Reddy combined show deployment of virtual machine an execution code shown in claim 1).
As to claim 4, Ciscato, Reddy and Bitauld disclose the invention as claimed as described in claim 2, including wherein one or more of the set of computer instructions and the runtime utility is received from a remote database (Ciscato [0024] distribution interface of package management system provides distribution from code repository to user device; [0019] code repository can include virtual machines available to user devices).
As to claim 5, Ciscato, Reddy and Bitauld disclose the invention as claimed as described in claim 2, including wherein one or more of the set of computer instructions and the runtime utility is received from a distributed database (Ciscato [0024] distribution interface of package management system provides distribution from code repository to user device; [0019] code repository can include virtual machines available to user devices; Bitauld [0035]-[0036] smart contract on blockchain comprises approved program; [0071] locating element acquires smart contract from blockchain and determines location of the approved program (which can be in the smart contract).
As to claim 6, Ciscato, Reddy and Bitauld disclose the invention as claimed as described in claim 1, including wherein the one or more programs are configured to be executable by the one or more processors to cause the system to:	receive the data comprising the set of computer instructions (Ciscato [0024] distribution interface of package management system provides distribution from code repository to user device); and	receive data comprising the runtime utility (Ciscato [0024] distribution interface of package management system provides distribution from code repository to user device; [0019] code repository can include virtual machines available to user devices).
As to claim 7, Ciscato, Reddy and Bitauld disclose the invention as claimed as described in claim 6, including wherein the ledger entry comprises the data comprising the runtime utility (Bitauld [0035]-[0036] smart contract on blockchain comprises approved program).
As to claims 8, 10 and 12, Ciscato, Reddy and Bitauld disclose the invention as claimed as described in claims 1, 9 and 11, respectively, including wherein the one or more programs are configured to be executable by the one or more processors to cause the system to:	receive the log file (Reddy Fig. 13 item 188; [0132] access existing trust record of current software asset being assessed for trustworthiness);	receive a third cryptographic hash corresponding to the log file (Reddy Fig. 13 item 190; [0133] verify cryptographic hash of existing trust record);	extract, from the log file, data comprising a location of a dependent program, wherein the dependent program is configured to be executed during an execution of the set of computer instructions (Reddy Fig. 13 item 198; [0137] obtain constituent software assets from list in existing trust record; Fig. 9 item 140 showing dependency list with associated UIDs; Fig. 6 item 134; [0110] link to repository of code published on blockchain – trust record of dependency would have indication of where code of dependency is stored);	receive a fourth cryptographic hash corresponding to the dependent program (Reddy Fig. 9 item 140 block showing two dependencies “Tomcat-7.0.16” and “Apache-Commons-2.0.3” and associated UIDs; [0106] software assets are indexed in the blockchain (directed acyclic graph of cryptographic hash pointers) using unique identifier that can be cryptographic hash of software asset); and	wherein generating the ledger entry comprises adding to the ledger entry the third cryptographic hash (Reddy [0106] publish trust record to blockchain; [0101] blockchain block having previous block hash (i.e. existing trust record)), data comprising the location of the dependent program, and the fourth cryptographic hash (Reddy Fig. 9 item 140 block showing two dependencies “Tomcat-7.0.16” and “Apache-Commons-2.0.3” and associated UIDs; [0106] software assets are indexed in the blockchain  using unique identifier that can be cryptographic hash of software asset; [0137] dependencies are accessed by reference; Fig. 6 item 134; [0110] link to repository of code published on blockchain – trust record of dependency referenced by UID in record would have indication of where code of dependency is stored).
As to claims 13, 19 and 21, Ciscato substantially discloses a system (Ciscato [0008]), method (Ciscato [0008]) and non-transitory computer-readable storage medium (Ciscato [0036]) for validating an execution of a set of computer instructions (Ciscato [Abstract]), comprising:	one or more processors (Ciscato Fig. 3 item 302; [0034] processing device); and	memory storing one or more programs (Ciscato Fig. 3 item 304 memory storing item 326 instructions), wherein the one or more programs are configured to be executable by the one or more processors (Ciscato [0035] processing device 302 executing instructions) to cause the system to:		identify a first ledger entry of a blockchain ledger (Ciscato Fig. 2 item 208; [0032] software package distributed with indication of location of signature in blockchain to computing device – identifying the ledger entry), the first ledger entry (Ciscato [0023] transaction storing one or more signatures on the blockchain) comprising a first cryptographic hash corresponding to a reference set of computer instructions (Ciscato [0029] code signature based on hash or cryptographic method performed on code; [0020]-[0022] package management system generates signature having MD5 checksum – MD5 is a widely used cryptographic hash function), and a second cryptographic hash corresponding to a reference runtime utility (Ciscato [0032] virtual machine signature – verification of virtual machines using signatures stored on blockchain; [0020]-[0022] package management system generates signature having MD5 checksum – MD5 is a widely used cryptographic hash function);		receive an unverified set of computer instructions based on the first ledger entry (Ciscato Fig. 2 item 208; [0032] software package distributed with indication of location of signature in blockchain to computing device – package can be executable code);		compare a third cryptographic hash corresponding to the unverified set of computer instructions to the first cryptographic hash (Ciscato [0032] verify executable code using signature on blockchain; [0020]-[0022] package management system generates signature having MD5 checksum – MD5 is a widely used cryptographic hash function);		receive an unverified runtime utility based on the first ledger entry (Ciscato Fig. 2 item 208; [0032] software package distributed with indication of location of signature in blockchain to computing device – package can be containers or virtual machine), wherein the unverified runtime utility is configured to execute a set of computer instructions (Ciscato [0032] virtual machines – virtual machines are used to execute code);		compare a fourth cryptographic hash corresponding to the unverified runtime utility to the second cryptographic hash (Ciscato [0032] verify virtual machine using signature on blockchain; [0032] virtual machine signature – verification of virtual machines using signatures stored on blockchain; [0020]-[0022] package management system generates signature having MD5 checksum – MD5 is a widely used cryptographic hash function);		determine that the third cryptographic hash corresponds to the first cryptographic hash and that the fourth cryptographic hash corresponds to the second cryptographic hash;		execute the unverified set of computer instructions (Ciscato [0008] verify package prior to execution; [0027] after verification proceed with initialization) and using the unverified runtime utility (Ciscato [0017] verify virtual machine before creating new instance; [0027] after verification proceed with initialization).	Ciscato fails to explicitly disclose the ledger entry comprising an indicator of success; executing the unverified set of computer instructions using the unverified runtime utility; generating a second ledger entry comprising the third cryptographic hash, the fourth cryptographic hash, a fifth cryptographic hash corresponding to a result of executing the unverified set of computer instructions, an indicator of success indicating whether the unverified set of computer instructions was successfully executed via the unverified runtime utility, and data comprising the unverified set of computer instructions; and adding the second ledger entry to the blockchain ledger.	However, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the execution code of Ciscato with the virtual machine of Ciscato, such that a deployment of execution code also contains a virtual machine required for execution of the code, and that both are verified as in Ciscato, as it would advantageously be more efficient to provision a deployment of both execution code and its virtual machine together rather than having separate deployments for each.	Ciscato fails to explicitly disclose the ledger entry comprising an indicator of success; generating a second ledger entry comprising the third cryptographic hash, the fourth cryptographic hash, and a fifth cryptographic hash corresponding to a result of executing the unverified set of computer instructions, an indicator of success indicating whether the unverified set of computer instructions was successfully executed via the unverified runtime utility, and data comprising the unverified set of computer instructions; and adding the second ledger entry to the blockchain ledger.	Reddy discloses the ledger entry comprising an indicator of success (Reddy Fig. 8 item 138 showing block #4 “Tool: Veracode 9.2.1” shows “Result: All tests passed”; [0112] trust record on blockchain having hash of code analyzed includes result of analysis by application performing dynamic analysis of code; [0055] dynamic test performed by test application and result is output); generating a second ledger entry (Reddy Fig. 10 item 150 showing block #6 having an indicator that states “Results: “2 tests failed”) comprising the third cryptographic hash, the fourth cryptographic hash (Reddy [0115] generated test trust record on blockchain can include hash digests of code of the software asset being tested and of the code of the test application), and a fifth cryptographic hash corresponding to a result of executing the unverified set of computer instructions (Reddy [0039] each record may have a cryptographically signed hash digest of the record itself (i.e. as record includes result of execution, the hash of the record includes the result of the execution)), an indicator of success indicating whether the unverified set of computer instructions was successfully executed via the unverified runtime utility (Reddy Fig. 10 item 150 showing block #6 having an indicator that states “Results: “2 tests failed”); and adding the second ledger entry to the blockchain ledger (Reddy [0112] publish trust record on blockchain).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the analysis blockchain records of Reddy with the integrity signature blockchain of Ciscato, such that lifecycle data (including data indicating test execution results) is stored on the blockchain, as it would advantageously prevent deployment or acceptance of software that does not meet the requirements of end users (i.e. release of an unstable program) (Reddy [0004]).	Ciscato and Reddy fail to explicitly disclose the second ledger entry comprising data comprising the set of computer instructions.	Bitauld discloses a ledger entry comprising data comprising a set of computer instructions (Bitauld [0035]-[0036] smart contract on blockchain comprises approved program).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the blockchain storage of software of Bitauld with the software supply-chain verification of Ciscato and Reddy, such that software for deployment (either execution code or virtual machine of Ciscato and Reddy) is provided via a blockchain (i.e. distributed ledger/database), as it would advantageously remove the dependency upon a single trusted entity for storage of trusted deployment of software.
As to claim 14, 20, and 22, Ciscato, Reddy and Bitauld disclose the invention as claimed as described in claims 13, 19 and 21, respectively, including wherein the first ledger entry is the most recent ledger entry comprising an indicator of success (Reddy Fig. 8 item 138 showing block #4 “Tool: Veracode 9.2.1” shows “Result: All tests passed”; [0112] trust record on blockchain having hash of code analyzed includes result of analysis by application performing dynamic analysis of code; [0055] dynamic test performed by test application and result is output; [0108] update indexes to reference newest trust record).
As to claim 16, Ciscato, Reddy and Bitauld disclose the invention as claimed as described in claim 13, including wherein the reference set of computer instructions is received from the blockchain ledger (Bitauld [0035]-[0036] smart contract on blockchain comprises approved program; [0071] locating element acquires smart contract from blockchain and determines location of the approved program (which can be in the smart contract)).
As to claim 17, Ciscato, Reddy and Bitauld disclose the invention as claimed as described in claim 13, including wherein the reference runtime utility is received from the blockchain ledger (Bitauld [0035]-[0036] smart contract on blockchain comprises approved program; [0071] locating element acquires smart contract from blockchain and determines location of the approved program (which can be in the smart contract)).
As to claim 18, Ciscato, Reddy and Bitauld disclose the invention as claimed as described in claim 13, including wherein the blockchain ledger is configured to receive the first ledger entry from an authenticated node (Ciscato [0012] trusted peer systems implementing blockchain; Fig. 1 item 120 node of blockchain system 110; [0025]).
As to claim 24, Ciscato, Reddy and Bitauld disclose the invention as claimed as described in claim 18, including wherein the authenticated node is one of a plurality of authenticated nodes of a distributed network each configured to store a copy of at least some of the blockchain ledger (Ciscato [0012] trusted peer systems implementing blockchain; Fig. 1 item 120 node of blockchain system 110; [0025]).
Claims 23 and 25-26 are is rejected under 35 U.S.C. 103 as being unpatentable over Ciscato et al. (US 2020/0076613 A1), published Mar. 5, 2020 in view of Reddy et al. (US 2019/0305957 A1), published Oct. 3, 2019, in view of Bitauld et al. (US 2020/0036519 A1), published Jan. 30, 2020, in view of Xun et al. (US 2018/0190283 A1), published Jul.5, 2018.
As to claim 23, Ciscato, Reddy and Bitauld substantially disclose the invention as claimed as described in claim 1, failing, however, to explicitly disclose wherein a trained neural network is configured to predict one or more processes to be run based on contextual information.	Xun describes on-board voice command identification using a pre-trained deep neural network model.	With this in mind, Xun discloses wherein a trained neural network is configured to predict one or more processes to be run based on contextual information (Xun [0030] pre-trained deep neural network model determines probable user intention of voice command based on user information and scenario context).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to substitute the pre-trained neural network model of Xun for the executed/deployed code of Ciscato, Reddy and Bitauld, such that the code executed/deployed is a pre-trained deep neural network model, as the use of neural network models are desirable as they advantageously increase the adaptability of offered functionality, increasing utilization of interfaces that required adaptability for specific users (Xun [0004]).
As to claim 25, Ciscato, Reddy and Bitauld substantially disclose the invention as claimed as described in claim 1, including wherein the log file comprising the indicator of success indicates whether the set of computer program instructions was successfully executed via the runtime utility (see above rejection of claim 1), and the ledger entry comprising the data comprises the set of computer instructions (see above rejection of claim 1).	Ciscato, Reddy and Bitauld fail to explicitly disclose wherein the set of computer program instructions include a trained neural network.	Xun discloses wherein the set of computer program instructions include a trained neural network (Xun [0030] pre-trained deep neural network model determines probable user intention of voice command based on user information and scenario context).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to substitute the pre-trained neural network model of Xun for the executed/deployed code of Ciscato, Reddy and Bitauld, such that the code executed/deployed is a pre-trained deep neural network model, as the use of neural network models are desirable as they advantageously increase the adaptability of offered functionality, increasing utilization of interfaces that required adaptability for specific users (Xun [0004]).
As to claim 26, Ciscato, Reddy, Bitauld and Xun disclose the invention as claimed as described in claim 25, including wherein data collected on user actions and contextual information is used to generate the trained neural network (Xun [0028] deep neural network model training), and the trained neural network is used to predict a process to be run based on the contextual information (Xun [0030] pre-trained deep neural network model determines probable user intention of voice command based on user information and scenario context).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Ciscato et al. (US 2020/0076613 A1), published Mar. 5, 2020 in view of Reddy et al. (US 2019/0305957 A1), published Oct. 3, 2019, in view of Bitauld et al. (US 2020/0036519 A1), published Jan. 30, 2020, in view of Munteanu (US 2021/0200560 A1), filed Dec. 30, 2019.
As to claim 27, Ciscato, Reddy and Bitauld substantially disclose the invention as claimed as described in claim 1, failing, however, to explicitly disclose wherein the set of computer instructions comprises a robotic process automation (RPA) script generated based on observations of user activity, the RPA script being configured to use an application programming interfaces (API) to interface with applications.	Munteanu describes robotic process automation GUI identification.	With this in mind, Munteanu discloses wherein the set of computer instructions comprises a robotic process automation (RPA) script generated based on observations of user activity (Munteanu Fig. 5 script authoring; [0029] human creating RPA script to perform set of activities), the RPA script being configured to use an application programming interfaces (API) to interface with applications (Munteanu [0025] RPA client having RPA robot comprising set of interconnected programs using API).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to substitute the RPA script of Munteanu for the executed/deployed code of Ciscato, Reddy and Bitauld, such that the code executed/deployed is an RPA script, as the use of RPA scripts are desirable as they advantageously improve productivity (Munteanu [0002]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Elovici et al. (US 2021/0357508 A1) is related to testing machine learning and deep learning models against attacks.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W SHEPPERD whose telephone number is (571)270-5654. The examiner can normally be reached Monday - Thursday, Alt. Friday, 7:30AM - 5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC W SHEPPERD/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        
ERIC W. SHEPPERD
Primary Examiner
Art Unit 2492